Title: Enclosure: List of British Vessels Captured by French Privateers on the American Coast, [7 June 1793]
From: Hammond, George
To: Jefferson, Thomas


EnclosureList of British Vessels Captured by FrenchPrivateers on the American Coast

[7 June 1793]

List of British vessels captured on the coasts of the United States by the Schooner Privateers, le Citoyen Genêt and the Sans Culottes fitted out at Charleston


By the Schooner Privr.
}
Ship William of Glasgow.
Capt. Leggett


le Citoyen Genêt
Brige. Active of Bermuda.
Capt. Bassett


By the Schooner
}
Brige. Fanny of London.
Capt. Pyle


  Privateer the Sans Culottes.
Schoonr. John of New Providce.
Capt. Richardson



Sloop Spry of Do.
Capt. Brown



Schoonr. Eunice of Do.
Capt. Tucker



Snow Joseph of Do.
Capt. Prance



Bermuda Sloop driven on shore.




   
   The life of this person is despaired of in consequence of the wounds he received in the action with the Sans Culottes.


